Martin, J.,

delivered the opinion of the court.
In this case, the defendant has appealed from a judgment rendered on a verdict, in an action of false imprisonment.
He had obtained a judgment against the present plaintiff, and caused execution to be levied on some property, but the wife of the debtor procured an injunction to stay the proceeds of the sale of the property seized, in the sheriff’s hands, in order that it might be paid over to her in discharge of a judgment she had obtained against her husband. The judgment creditor took out an alias fieri facias, directed to the sheriff of another parish, and on the return of nulla bona, sued out a ca. sa., on which the debtor was arrested and imprisoned about twenty days, when he succeeded in having the writ of ca. sa. quashed. He was then liberated. For this alleged illegal arrest and_detention, an action for false imprisonment was instituted, and he recovered three thousand dollars in damages.
The present defendant seeks to reverse and annul this judgment, on the score of excessive damages, and because the court denied him leave to show, by argument, and the reading of several decisions of this court, that the inferior court had erred in its decision, quashing the writ of ca. sa. The refusal was asked on the ground that the judgment quashing the ca. sa. was res judicata.
The position of the plaintiff was supported, and reliance placed, on the authority of 2 Pothier on Obligations, part 4, chap. 3, sec. 3, art. 1, No. 3.
We thence learn that the Ordinance of Louis XIV. in 1667, has joined in the same article, judgments in the last resort,.and others susceptible of appeal, but not yet appealed from.
The Louisiana Code, in the chapter on the signification of terms, No. 9, has given the definition of res judicata. “ Thing *579adjudged” is said of that which has been decided by a final judgment, from which there can be no appeal, either because the appeal did not lie, or because the time fixed by law for the appeal is elapsed, or because it has been confirmed on the appeal.
Iii an action for false imprisonment and damages, under a ca. sa., which was quashed for having illegally issued,, the defendant may show, in justification and mitigation of damages, hy argument and reference to the decisions of the Supreme Court, that the judgment quashing the writ is erroneous, when at the trial such judgment has not become res judicata,
A judgment, quashing an execution, lias not passed in rem judicatem, when the matter in dispute is sufficient to authorise an. aPye¿líTsnotedaifof ft°To the t;“e ,°f. ed as evidence, OWpropSy 'iuashed-
In the present case, the matter in dispute is sufficient to authorize the appeal; and as one year had not elapsed between the quashing of the ca. sa., and the trial which preceded the judgment appealed from, it follows that the time for appealing from the former one had not elapsed. It had not, consequently, passed in rerii judicatem.
This takes from the appellee the only means of defence which he has urged before this court. We have, therefore, not examined whether a judgment, which has not yet become res judicata, may be incidentally examined between the same parties, in the court which has rendered it. This court being of opinion that the defendant ought to have been allowed, by argument and reference to decisions of the Supreme Court of the state, to show that he had reason to believe that in taking out the ca. sa., he exercised a legitimate means for the securing’ of money tortiously withheld from him, if not in positive exculpation of his conduct, at least in mitigation of the damages claimed.
It is, therefore, ordered, adjudgéd and decreed, that the judgment of the District Court be annulled, avoided and reversed, the verdict set aside, and the case remanded, with directions to the judge to proceed therein, and to allow the defendant, by argument and reference to decisions of this court, (if not positively to exculpate himself, on which we give no decision,) at least to mitigate the damages claimed; the plaintiff and appellee paying costs in this court.